DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, received on 11 November 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Claim 9, and Claim 16, said claims are unclear for reciting “between base stations”.  The recitation, “base stations”, renders the claims unclear because Examiner is unable to determine whether ”base stations” refers to the same base stations from “one or more anchor base stations” recited in the independent claims.  For the purpose of examination, Examiner will interpret “base stations” as any group of “base stations”.  Examiner respectfully suggests amending to clarity Applicant’s intent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poscher et al. (US 20210345214 A1 using the PCT Filing Date of 26 July 2018 corresponding to PCT/EP2018/070268; hereinafter referred to as “Poscher”).
Regarding Claim 1, Poscher discloses a device, the device comprising: 
a processor (¶95 & Fig. 6 & ¶99-103 & Fig. 8, Poscher discloses an unmanned aerial vehicle application server (UAV-AS) comprises a processor 610); and 
a memory coupled with the processor (¶95 & Fig. 6 & ¶99-103 & Fig. 8, Poscher discloses that the UAV-AS further comprises memory 620 coupled to the processor 610), the memory storing executable instructions that when executed by the processor (¶95 & Fig. 6 & ¶99-103 & Fig. 8, Poscher discloses that the memory 620 stores instructions executable by the at least one processor 610), cause the processor to effectuate operations comprising: 
receiving an origination location and a destination location (¶89 & Fig. 5 (500), Poscher discloses receiving, by an UAV-AS from a UAV, a current position A and a destination B.  ¶107, Poscher further discloses that the UAV may be configured to provide information comprising a current position and radio qualities associated with a particular position to the UAV-AS); 
generating a coverage map (¶90-91 & Fig. 5 (510 & 520), Poscher discloses generating, by the UAV-AS, information indicating the flight path from the current position A to the destination B and a list of radio areas along the determined flight path) comprising a plurality of coverage areas and one or more coverage overlaps based on the origination location and the destination location (¶45-49 & Fig. 2, Poscher discloses information of a UAV flight path includes a plurality of radio areas and also includes how the radio areas overlap on the flight path from the current position A and the destination B); 
determining one or more anchor base stations using the coverage map (¶38 & Fig. 2, Poscher discloses each radio area may be associated to a cell.  Here, if the flight path indicates which areas to pass through, then the UAV-AS has selected a base station for each corresponding radio area); 
determining a flight plan comprising a flight route and one or more flight rules used to travel from the origination location to the destination location (¶90-91 & Fig. 5 (510 & 520), Poscher discloses generating, by the UAV-AS, information indicating the flight path from the current position A to the destination B and a list of radio areas along the determined flight path); and 
transmitting the flight plan to one or more unmanned aerial vehicles (UAVs) (¶93 & Fig. 5 (530), Poscher discloses providing, by the UAV-AS to the UAV, information indicating the flight path from the current position A to the destination B and a list of radio areas along the determined flight path).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 1.
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 1.
Regarding Claim 2, Poscher discloses the device of claim 1.
Poscher further discloses the one or more flight rules comprise a handover procedure for the one or more UAVs when switching connectivity between base stations when traversing the flight route (¶102 & ¶118 & ¶83, Poscher discloses that the information indicating the flight path from the current position A to the destination B and a list of radio areas along the determined flight path indicate to the UAV when to perform a handover and/or reselection from a first base station associated with a first radio area to a second base station associated with a second radio area).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 2.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 2.
Regarding Claim 3, Poscher discloses the device of claim 1.
Poscher further discloses the one or more flight rules instruct the one or more UAVs to connect to the one or more anchor base stations (¶102 & ¶118 & ¶83, Poscher discloses that the information indicating the flight path from the current position A to the destination B and a list of radio areas along the determined flight path indicate to the UAV when to perform a handover and/or reselection from a first base station associated with a first radio area to a second base station associated with a second radio area) and prevents a connection to other base stations associated with the one or more coverage overlaps (¶50-51, Poscher discloses that the list of radio areas are a list of suitable radio areas in a specified order.  Here, a list of suitable radio areas indicates that radio areas have been excluded.  Claim 37, Poscher discloses that the list of suitable radio areas is constructed to reduce or minimize the number of connection attempts).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 3.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 3.
Regarding Claim 4, Poscher discloses the device of claim 3.
Poscher further discloses the other base stations have a higher signal strength than the one or more anchor base stations (¶55-56, Poscher discloses that the list of radio areas may be determined based upon error rate, radio strength, or both.  Here, if the radio areas are decided solely on the basis of error, then unsuitable radio areas could have higher signal strength than suitable radio areas).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 4.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 4.
Regarding Claim 6, Poscher discloses the device of claim 1.
Poscher further discloses the plurality of coverage areas and one or more coverage overlaps based on changes in altitude (¶64 & ¶122, Poscher discloses that the list of radio areas and how they overlap is based upon the altitude).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 6.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poscher in view of Yui et al. (US 20190074887 A1).
Regarding Claim 5, Poscher discloses the device of claim 1.
However, Poscher does not explicitly disclose the one or more UAVs is instructed to connect to the one or more base stations by lowering a s-measure value threshold.
Yui, a prior art reference in the same field of endeavor, teaches the one or more UAVs is instructed to connect to the one or more base stations by lowering a s-measure value threshold (¶131-134, Yui teaches adjusting a s-measure value threshold to trigger a user equipment to either provide cell measurements of skip cell measurements based upon the received signal reference power of the cell is below or greater than or equal to a threshold).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Poscher by requiring that the one or more UAVs is instructed to connect to the one or more base stations by lowering a s-measure value threshold as taught by Yui because the operation of the user equipment is improved because configuring an s-Measure will allow the change of how a UE operates (Yui, ¶17-21).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 5.
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 5.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Poscher in view of Takacs et al. (US 20200120563 A1; hereinafter referred to as “Takacs”).
Regarding Claim 7, Poscher discloses the device of claim 1.
However, Poscher does not explicitly disclose the flight route comprises a set of points from the origination location to the destination location, wherein each point comprises at least an altitude.
Takacs, a prior art reference in the same field of endeavor, teaches the flight route comprises a set of points from the origination location to the destination location (¶32 & ¶39, Takacs teaches a flight plan/route comprising a flight path), wherein each point comprises at least an altitude (¶32 & ¶39, Takacs teaches a flight plan/route further comprises a set of altitudes).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Poscher by requiring that the flight route comprises a set of points from the origination location to the destination location, wherein each point comprises at least an altitude as taught by Takacs because the management of unmanned aerial vehicles (UAV) is improved by forming optimized cell lists that take altitude into account (Takacs, ¶6-9).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 7.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474